DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 11/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 8 recites the limitation "the outer cylindrical cover" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear or understood what element or structural part of the subject container is intended to be claimed.  Appropriate correction and clarification is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strait (US 2010/0230405) in view of Rausing et al. (US 4,140,235; “Rausing”) and Till (US 2007/0163213). 
Regarding claim 1, Strait teaches a biodegradable container (para [0057] [0076], see annotated Fig. 1, i.e., biodegradable bottle/container) comprising: 
- a cylindrical polymeric body element (1); 
 - a polymeric top dome element including a dome portion (see annotated Fig. 1 for reference to dome portion) and a cylindrical neck (4), and the dome portion is connected to the cylindrical polymeric body portion and being an integral part of the body portion (Fig. 1), and the cylindrical neck (4) defining an inner surface and an outer surface (see Fig. 1, shows the inner surface and outer surface of the neck portion); and 
  - a polymeric cap (3) defining an internal rim (i.e., the internal thread/rim of the cap 3, see Fig. 1). 
Regarding the limitation of claim 1 that the dome portion “being welded” to the cylindrical polymeric body portion”, such limitation is considered as product-by-process limitation.  It is the examiner's position that the recited process does not result in a patentably distinctive structural difference in the resultant container. In the present case, it is noted that in the container of Strait, the dome portion is connected/molded to the cylindrical polymeric body portion of the container and being an integral part of the body portion (Fig. 1), and considered meeting the structural limitations of the instantly claimed 

    PNG
    media_image1.png
    635
    637
    media_image1.png
    Greyscale

Strait does not specifically teach the inclusion of a polymeric cap having the specific closing configuration as instantly claimed, i.e., a cap defining an internal rim configured to be received by the inner surface of the cylindrical neck.  
Rausing teaches a plastic container (2) having a stopperlike cap (18) (Fig. 4, col. 3, lines 18-47), of which the cap is of a configuration having an internal rim configured to be received by the inner surface (24) of the cylindrical neck portion of the container (2) (see Fig. 4), which configuration meets the claimed configuration and structural limitations. Rausing teaches its stopperlike cap provides good seal to the opening of the container and prevent leaking (col. 3, lines 53-62, col. 4, lines 31-40). 

    PNG
    media_image2.png
    361
    537
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Rausing, to include the stopperlike cap closing configuration as taught by Rausing (Fig. 4, col. 3, lines 18-47), which cap is of a configuration having an internal rim configured to be received by the inner surface (24) of the cylindrical neck portion of the container (2) (see Fig. 4 of Rausing), to provide a container with improved seal and prevent leaking as taught by Rausing (col. 3, lines 53-62, col. 4, lines 31-40). 
Strait does not specifically teach the inclusion 
Till teaches a plastic container (1) including a paper sleeve (2) surrounding the cylindrical polymeric body element of the container (para [0040]-[0041]). Till teaches the paper sleeve provides structure support to the container and can also be used as a label (para [0041] [0045]). 

    PNG
    media_image3.png
    844
    371
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Till, to include a paper sleeve as taught by Till surrounding the cylindrical polymeric body element of the container of Strait, for the obvious benefit of providing the container with further structure support and a label for identification or design need as desired as taught by Till (para [0041] [0045]), which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Regarding claim 2, as discussed above in rejection to claim 1, modified Strait teaches a container having a paper sleeve surrounding the cylindrical polymeric body element (taught by Till).  Strait teaches its cylindrical polymeric body element (1) is injection-molded (para [0003] [0044] and includes a set of exterior ribs (Fig. 4, ribs 15, para [0061]) extending from a circumference defined by an external surface of a body of the cylindrical polymeric body element (Fig. 4, ribs 15, para [0061]). Since the exterior 
Regarding claim 3, Strait does not specifically teach the specific draft angle associated with the external surface of the body. The draft angle is considered as a parameter affecting the shape of the container.  However, Strait teaches that the shape and size of its container are varied as desired (para [0076]).  
Absent a showing of criticality with respect to the draft angle (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the draft angle through routine experimentation depending on the desired resultant shape of the container, which would have arrived at a workable draft angel that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding claim 4, in Strait, the set of external ribs are parallel to the longitudinal axis of the biodegradable container (Fig. 4, para [0061]).  
Regarding claim 5, as discussed above in rejection to claim 1 and claim 2, modified Strait teaches a container having a paper sleeve surrounding the cylindrical polymeric body element (taught by Till).  Strait does not specifically teach the inclusion a barb to retain the paper sleeve.  
Till teaches a plastic container (1) including a paper sleeve (2) surrounding the cylindrical polymeric body element of the container (para [0040]-[0041]). Till teaches the inclusion of reinforcement or stabilizing element surround the container body such as 
It would have been obvious to one of ordinary skill in the art to modify the modified biodegradable container of Strait, to include at the surface of the external ribs (extending from the external surface of the container body) with the configuration of securing/retaining the paper sleeve to the container body as taught by Till, in particular, to include a barb (the element 1r, Fig. 3D, para [0042]) at the surface of the external ribs, for retaining and securing the paper sleeve to the container as taught by Till, which would have predictably arrived at a satisfactory container that is the same as instantly claimed. 
Regarding claim 6, as discussed above in rejection to claim 1, modified Strait teaches a container includes a cap (taught by Rausing) with the closing configuration having an internal rim configured to be received by the inner surface (24) of the cylindrical neck portion of the container (2) (see Fig. 4 of Rausing). Rausing teaches its cap having the internal rim surface defines threads configured to engage corresponding threads defined by the inner surface of the cylindrical neck (see Fig. 4 of Rausing, col. 3, lines 18-47), meeting the claimed limitations. 
Regarding claim 7, as discussed above in rejection to claim 1, modified Strait teaches a container includes a polymeric cap (taught by Rausing). The polymeric cap of 

    PNG
    media_image2.png
    361
    537
    media_image2.png
    Greyscale

Regarding claim 10, as discussed above in rejection to claim 1, modified Strait teaches a container includes a cap (taught by Rausing) with the closing configuration including a seal (11) between the internal rim surface and the inner surface (23) of the cylindrical neck (24).  Rausing teaches its stopperlike cap provides good seal to the opening of the container and prevent leaking (col. 3, lines 53-62, col. 4, lines 31-40). 
It would have been obvious to one of ordinary skill in the art to modify the biodegradable container of Strait in view the teachings of Rausing, to include the stopperlike cap closing configuration as taught by Rausing (Fig. 4, col. 3, lines 18-47), which cap is of a configuration including a seal (11) between the internal rim surface and the inner surface (23) of the cylindrical neck (24) (see Fig. 4 of Rausing), to provide a container with improved seal and prevent leaking as taught by Rausing (col. 3, lines 53-62, col. 4, lines 31-40). 
Regarding claim 11, Strait teaches as in one of its embodiment a container (1) including a polymeric top dome element (20) defines one or more indentations configured to engage tooling for spin welding of the polymeric top dome element to the cylindrical polymeric body element (Fig. 8-9, para [0066]), considered as meeting the claimed limitations.

    PNG
    media_image4.png
    835
    544
    media_image4.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Strait in view of Rausing and Till as applied to claim 1 above, further in view of Hidding et al. (US 5,904,259; “Hidding”). 
The limitations of claim 1 are taught by Strait and Rausing and Till as discussed above. 
Regarding claim 9, modified Strait does not teach the inclusion of a tamper-evident label in the manner as instantly claimed. 
Hidding teaches a container (20) with a polymeric cap (1) having a tamper-evident label (10), Hidding teaches affixing a tamper-evident label (10) to an exterior surface of the cylindrical neck and an exterior surface of the polymeric cap (Fig. 2 of Hidding, col. 3, lines 57-62, col. 4, lines 21-40)
 
    PNG
    media_image5.png
    572
    626
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the modified biodegradable container of Strait, to include a tamper-evident label (10) as taught by Hidding to the exterior surface of the cylindrical neck and an exterior surface of the polymeric cap of the container of Strait, to provide an improved container with minimizing contamination of the container content and provide indication to use that the container has not been opened, which would have predictably arrived at a satisfactory container that is the same as instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782